Citation Nr: 1113134	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for periodontitis/gum disease.  

3.  Entitlement to service connection for high cholesterol.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability.

5.  Entitlement to service connection for left ear hearing loss disability.  

6.  Entitlement to an increased rating for bilateral calcaneal spurs with plantar fasciitis, currently evaluated as 30 percent disabling.  

7.  Entitlement to a compensable evaluation for right ear hearing loss disability.  

8.  Entitlement to an initial compensable rating for hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1995.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  During the hearing, he submitted additional evidence accompanied by a waiver of initial RO review of such.  

The issues of service connection for left ear hearing loss disability, a compensable rating for right ear hearing loss disability, and a higher initial rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Finally, in October 2010, the Veteran filed a claim seeking service connection for tinnitus.  It is unclear whether the RO has taken any action on this claim.  Accordingly, it is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  Diabetes or symptoms of diabetes were not shown during service or for many years thereafter, nor is there competent evidence of a nexus between current diabetes mellitus and active service.  

2.  In October 2010, prior to the promulgation of a decision in the appeal, the Board received a request from the appellant to withdraw the appeal of the issues of entitlement to service connection for periodontitis/gum disease and for high cholesterol.  

3.  In May 1996 and May 2000, the RO denied claims for service connection for left ear hearing loss disability on the basis that the evidence did not establish a left ear hearing loss disability for VA purposes.  Presuming the credibility of the evidence received since the May 2000 RO decision, there is evidence suggesting a current left ear hearing loss disability.  

4.  The Veteran's bilateral foot disability is manifested by plantar fasciitis with calcaneal spurs, resulting in moderate pronation and tenderness on manipulation.  Pronounced flatfoot or claw foot is not shown.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred due to or aggravated by active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for withdrawal of a Substantive Appeal in regard to the issues of entitlement to service connection for periodontitis/gum disease and for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

3.  Evidence received subsequent to the May 2000 RO decision is new and material, and to this limited extent the claim for service connection for a left ear hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

4.  The criteria for a disability rating in excess of 30 percent for bilateral calcaneal spurs with plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321; 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has satisfied certain duties to notify and assist the claimant in the development of the claim.  These duties are prescribed by statute and implemented by regulation that can be found in Title 38 of the United States Code, and Title 38 of the Code of Federal Regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to require that VA provide affirmative notification to the claimant prior to the initial decision in the case as to the evidence that is needed and who shall be responsible for providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

In this case, the RO provided the appellant with notice in November 2007, prior to the initial decision on the claim in June 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  In addition, the content of the notice was appropriate as it advised the appellant of the types of evidence that he needed to send to VA in order to substantiate the claims, as well as the types of evidence VA would assist in obtaining.  Specifically, he was advised what the evidence must show to support the claims for service connection for diabetes and increased ratings for bilateral calcaneal spurs.  He was advised to identify any evidence in support of the claims.  In addition, he was informed of the responsibility to identify, or to submit evidence directly to VA.  He was advised that the RO would obtain any VA records or other identified medical treatment records.  Furthermore, the RO specifically requested that the appellant provide it with or identify any other additional evidence that could help substantiate the claim, including complete authorizations to obtain VA and private medical evidence.  Finally, the letter advised the appellant of the evidence it had received in connection with the claims.  

As to the claim for service connection for left ear hearing loss disability, the letter advised the Veteran that the claim was previously denied, the basis for such denial, and of the need to submit new and material evidence to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

Finally, the Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, in the same November 2007 letter, the Veteran was provided notice of the type of evidence necessary to establish a disability rating and an effective date.  In this regard, the Board notes that the letter informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there had been changes in the Veteran's condition.  The letter also explained how disability ratings and effective dates were determined.  

In addition, the duty to assist the appellant has also been satisfied.  The Veteran's service personnel and service treatment records, as well as all identified and available VA and private outpatient treatment records are associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

The Board does observe that the Veteran has not been afforded an adequate VA examination in connection with his application to reopen his claim for service connection for left ear hearing loss disability or his claim for a compensable rating for right ear hearing loss disability.  Those issues are addressed in the Remand portion of the decision below.  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.


II.  Service Connection for Diabetes

As to the claim for diabetes mellitus, the Veteran reports that although he was not diagnosed with diabetes mellitus until several years after discharge, he may have been pre-diabetic during service.  He reports that his doctors told him in 2001 that he was pre-diabetic and that they were taking steps to control his blood sugar.  In 2008, he reports, he was prescribed Metformin to control diabetes.  (See Transcript at 16.)  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2009), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).   

The Board has reviewed the evidence of record but finds that the preponderance of the evidence is against the claim.  

First, a review of the service treatment records does not show symptoms of diagnoses of diabetes mellitus during service.  Rather, laboratory results during service showed normal glucose levels.  

Post-service, there is no persuasive evidence of diabetes or diabetes related symptoms until many years following discharge.  In this respect, the Board has reviewed extensive VA and Tricare records.  A VA examination in 1995 did not reveal diabetes mellitus.  Similarly, lab results in December 2000 revealed normal glucose levels.  Additional laboratory studies until March 2007 are of record but do not reveal elevated glucose levels.  Moreover, in self reports of record, dated in February 2003, July 2004, July 2005, July 2006, and August 2007, the Veteran stated that he did not have diabetes.  Furthermore, while Tricare records indicate that the Veteran first had glucose intolerance in March 2006, the first reference to diabetes mellitus was in March 2007, more than a decade following the Veteran's release from active duty.  These records do not support the contention that he had pre-diabetes or diabetes during service.  

While the records show current treatment for diabetes, other than the Veteran's unsubstantiated contentions, they do not include any probative evidence relating diabetes mellitus to the Veteran's active duty service.  In this regard, the Board observes that there is a May 2009 letter from Dr. S. W. of record.  In the letter, she notes that the Veteran has elevated cholesterol, diabetes mellitus, and hypertension.  Dr. S.W. reports that elevated cholesterol and diabetes mellitus aggravate the hypertension.  Significantly, she does not indicate any aggravation of diabetes mellitus by the service-connected hypertension.  See 38 C.F.R. § 3.310 (2010) (providing secondary service connection for disabilities caused or aggravated by service-connected disabilities.)  Furthermore, there is no other competent evidence of record suggesting that the Veteran's diabetes mellitus is either due to, or aggravated by, his hypertension.  

In sum, the Veteran's statements that he had pre-diabetes during service are afforded less weight than the service treatment records which do not document treatment for the condition.  Similarly, his statements are afforded less probative than the private and VA treatment records which do not show pre-diabetes or diabetes mellitus for many years following discharge from service.  Likewise, there is no competent evidence suggesting aggravation of the Veteran's diabetes by his service-connected hypertension or that his diabetes resulted from hypertension.  To the extent that the Veteran may claim such relationships, he does not possess the requisite medical training and knowledge to render etiological opinions.   Accordingly, his contentions in this regard are not competent medical evidence.    

In making this determination, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for diabetes mellitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

III.  Issues Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

As noted, in October 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the Veteran indicated his desire to withdraw the issues of entitlement to service connection for periodontitis/gum disease and for high cholesterol.

Therefore, as the appellant has withdrawn the appeal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues and they are dismissed.


IV.  Left Ear Hearing Loss Disability Claim

In a May 1996 decision, the RO granted service connection for right ear hearing loss disability but denied service connection for left ear hearing loss disability.  In denying the claim, the RO found that the evidence did not establish a hearing disability during service or current evidence of a left ear hearing loss disability.  The Veteran did not appeal the decision.  

In May 2000, the RO denied reopening a claim for service connection for hearing loss disability.  The decision was made in a statement of the case, rather than in a decision.  In denying the claim, the RO relied on a March 2000 VA examination in which there was inconsistent response to pure tone stimuli.  There was no finding of a current hearing loss disability.  In September 2000, the Veteran filed a notice of disagreement.  He submitted another March 2000 audiogram.  That audiogram included average left ear puretone threshold loss of 29 decibels and speech recognition of 92 percent.  The examiner noted that the results were valid and reliable.  In December 2000, the RO issued a statement of the case but it did not include the issue regarding the left ear.  The Veteran's representative submitted a brief in January 2003 but was advised that the RO closed the appeal.  The Board notes, in this respect, that the issue of whether a substantive appeal has been filed is of itself an appealable issue.  38 C.F.R. § 19.34.  

There was no further contact from the Veteran until November 2007, when he filed his current claim to reopen service connection for left ear hearing loss disability.  

Evidence submitted in support of the claim includes VA outpatient treatment records and results of VA examinations.  The VA outpatient treatment records note treatment for bilateral hearing loss.  They do not contain audiologic findings but do note that the disability requires the use of hearing aids.  

A VA examination in March 2008 revealed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

The Veteran submitted a VA audiology examination dated in July 2008.  The test results are in graphical format and are difficult to interpret but appear to show a left ear hearing loss disability for VA purposes.  

In addition, the Veteran submitted an August 2008 audiogram from the North Florida ENT.  The report, also in graphical form is difficult to interpret.  The notes to the report describe a "longstanding hl - 20 years since noise ex. w/ active duty."  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Here, one of the unestablished facts necessary to substantiate the claim was evidence of a current hearing loss disability.  While there is conflicting evidence on this question, the most recent VA and private audiograms do appear to show a current left ear hearing loss disability.  

In addition, presuming the credibility of the Veteran's statements regarding the etiology of the current hearing loss condition as well as the statement in the August 2008 private audiogram, there is now evidence indicating that the current disability was incurred during service.  As such, the Board finds that new and material evidence has been received and that the criteria to reopen the previously denied claim have been met.  As such, the claim is reopened.  

V.  Rating for Bilateral Calcaneal Spurs

The Veteran seeks an increased rating for service-connected bilateral calcaneal spurs with plantar fasciitis.  During the hearing he described having to take daily medication for foot pain.  He reported that he wore orthotic inserts in his shoes that helped but did not completely alleviate pain.  He stated that he went to a podiatrist once a year.  (See Transcript at 22-23.)  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. T he Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).   

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.   

Here, the service-connected bilateral foot condition is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. Here, the use of DCs 5299-5276 reflects that there is no diagnostic code specifically applicable to the Veteran's bilateral foot disability, and that this disability is rated by analogy to acquired flatfoot.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  

Bilateral acquired flatfoot will be rated as noncompensable when it is mild, with symptoms relieved by built-up shoe or arch support.

A moderate disability, with weight-bearing over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, will be rated 10 percent disabling.

A severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, will be rated 30 percent disabling where bilateral.

A pronounced disability (with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances) will be rated 50 percent disabling where bilateral.

See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010). 

Also potentially applicable is Diagnostic Code 5278, pertaining to "claw foot."  It provides for a 50 percent rating in cases where there is marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  

Here, the evidence documents chronic plantar fasciitis of the feet often accompanied by calcaneal spurs.  While the condition results in pain and callosities, it does not more nearly approximate the criteria for a 50 percent rating under either Diagnostic Code 5276 or 5278.  The March 2008 VA examination is instructive.  Therein, there was no evidence of claw foot or hammer toes.  Hence, rating under Diagnostic Code 5278 would not result in a higher evaluation.  In addition, while there was pronation, it was characterized as "moderate."  Moreover, while there was tenderness to palpation on the underside of the heel, there was no indication of "extreme tenderness."  There was no evidence of spasm of the tendo Achilles on manipulation or marked inward displacement.  While the Veteran did wear orthotic appliances they were not ineffective and resulted in a "fair" level of improvement in the condition.  In sum, the bilateral foot condition is not shown to result in pronounced disability.  Hence, a 50 percent rating under Diagnostic Code 5276 is not warranted.  

The extensive VA and Tricare records have also been considered and while they document a serious foot condition, they do not include objective findings of symptoms typically associated with a pronounced foot disability.  

Finally, the Board has considered the Veteran's testimony provided during the hearing.  Therein, he acknowledged that the orthotic inserts provided improvement to the condition.  He also showed frustration that the condition has not improved.  The Board is sympathetic that the service-connected disability results in disability.  However, the rating criteria as set forth above take into consideration the symptoms typically associated with foot conditions.  

With respect to the Veteran's reports of foot pain, the Board has considered the Court's holding in DeLuca.  However, with respect to the rating under Diagnostic Code 5276, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Code 5276.  

The Veteran's reports of pain and the objective symptoms documented in the record do not describe an exceptionally unusual disability picture.  As noted, the rating schedule represent as far as is practicable, the average impairment of earning capacity.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

As noted above, the Veteran's bilateral foot condition results in significant impairment but such impairment, as explained above, is contemplated by the pertinent rating criteria.  The rating criteria reasonably describe the disability.  Hence, referral for consideration of an extraschedular rating is, therefore, not warranted.

In addition, based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate for the Veteran's service-connected calcaneal spurs with plantar fasciitis.  The Board has not found any significant variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged rating in this case.   

ORDER

Entitlement to service connection for diabetes mellitus is denied.  

The appeal of the claim of entitlement to service connection for periodontitis/gum disease is dismissed.  

The appeal of the claim of entitlement to service connection for high cholesterol is dismissed.

New and material evidence having been received, to this extent only, the claim to reopen service connection for left ear hearing loss disability is granted.  

An increased rating in excess of 30 percent for bilateral calcaneal spurs with plantar fasciitis is denied.  


REMAND

The Board finds that additional development is warranted with respect to the claim for service connection for left ear hearing loss disability and the claim for a compensable rating for right ear hearing loss disability.  In addition, the Board finds that the Veteran has filed a timely notice of disagreement to an April 2009 RO decision that granted service connection and assigned an initial noncompensable rating for hypertension.  Hence, this matter needs to be remanded for certain procedural actions as specified below.  

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007)  (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  As to the claim for service connection for left ear hearing loss disability, the Veteran has presented credible testimony regarding his hearing loss symptoms.  As noted above, his claim was previously denied because of a lack of evidence of a hearing loss disability for VA purposes.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Following the hearing in October 2010, the Veteran presented a copy of a July 2008 VA audiogram and an August 2008 private audiogram conducted by the North Florida ENT.  The results of the audiologic evaluation are in graphical form.  The Board has attempted to interpret them but they appear to contain significantly different results.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  What they audiograms appear to show, however, is that the Veteran has a left ear hearing loss disability for VA purposes and that the service-connected right ear disability has increased in severity.  Due to the Board's difficulty in interpreting the charts, and because the private audiogram does not include speech discrimination scores using the Maryland CNC test, the Board finds that additional VA examination is required.  

As to the claim for an initial compensable rating for hypertension, in April 2009, the RO granted service connection for hypertension.  In June 2009, the Veteran filed a statement noting his disagreement with the initial rating assigned.  It appears that the RO has accepted his statement as a new claim for increase rather than an appeal of the April 2009 decision.  After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  While the Board has listed this issue on the title page above, in the absence of a statement of the case and the timely filing of a substantive appeal, the Board does not have jurisdiction to consider the claim.  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this issue, if the Veteran so desires.  

Accordingly, these matters are REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA audiological examination to assess the nature and severity of his service-connected right ear hearing loss disability and for an examination and opinion as to the etiology of any left ear hearing loss disability.  The examination should be scheduled at a facility near the Veteran's home, to the extent possible.  The claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should also be asked to:

a)  Review the July 2008 VA audiogram and the August 2008 private audiogram and provide an interpretation the graphical audiometric results.  

b) Indicate whether or not the July 2008 and/or August 2008 audiograms contain speech recognition scores based on Maryland CNC testing.

c)  Provide an opinion as to whether the Veteran has a current left ear hearing loss disability for VA purposes.

d)   If the Veteran currently has a left ear hearing loss disability, indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability

i)  is etiologically due to the Veteran's active military service, to include in-service noise exposure, or 

ii) is either due to, or aggravated by, the Veteran's service connected right ear hearing loss disability.  

e)  Comment on the impact of the Veteran's disability, if any, on employment and activities of daily life.  

If the examiner is unable to provide the requested opinions, the examiner should provide a detailed explanation for why such opinion(s) could not be provided.  

2.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

3.  The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an initial compensable rating for hypertension.  

The Veteran must be informed of his appellate rights with respect to any adverse decision regarding this issue and that the claim for a higher evaluation for hypertension will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


